            Case 3:19-cv-00728-RCJ-CLB Document 32 Filed 05/20/20 Page 1 of 5




 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT

 7                                      DISTRICT OF NEVADA

 8

 9   RONALD L. CODE and STEVEN E. KROLL,

10                   Plaintiffs,                           Case No. 3:19-CV-00728-RCJ-CLB

11   vs.                                                                  ORDER

12   VAIL RESORTS, INC.,

13                   Defendant.

14

15          Plaintiffs invoke this Court’s diversity jurisdiction to bring suit against Defendant alleging

16   state law causes of action. Defendant moves to dismiss under Fed. R. Civ. P. 12(b) arguing a lack

17   of subject-matter and personal jurisdiction. Finding that the case involves less than $75,000 in

18   controversy, the Court does not analyze personal jurisdiction and dismisses the complaint for lack

19   of subject-matter jurisdiction.

20                                     FACTUAL BACKGROUND

21          Plaintiffs each purchased a non-refundable “Senior Tahoe Value Pass” from Northstar Ski

22   Resort for the 2019–2020 ski season in response to emails from the resort inviting them to “renew”

23   their 2018–2019 passes. Plaintiffs each made a down payment in April 2019 and paid the

24   remaining balance by September 2019 for a total value of $429. The passes allow them to ski six


                                                  1 of 5
            Case 3:19-cv-00728-RCJ-CLB Document 32 Filed 05/20/20 Page 2 of 5




 1   days a week. Plaintiffs have been purchasing passes annually and skiing at this resort for decades.

 2   Some time in October 2019, Plaintiffs received notice that the heretofore free parking within

 3   walking distance of the resort would now be charging $10 per vehicle on weekdays and $20 on

 4   weekends. If Plaintiffs use the parking everyday for which their passes allow, they would each pay

 5   an additional amount of “more than $2,000” in parking fees. (ECF No. 1 at ¶ 13.)

 6          Following their complaints to the resort, Plaintiffs filed suit in this Court claiming breach

 7   of contract and fraud. Plaintiffs each seek $200,000 in compensatory damages based on their

 8   “financial loss; anxiety, frustration, anger and other manifestations of emotional distress;

 9   deprivation of opportunity to mitigate their damages by going elsewhere; and other injuries and

10   damages,” (id. at ¶ 29), and punitive damages.

11                                         LEGAL STANDARD

12          When filing a motion to dismiss under Fed. R. Civ. P. 12(b)(1), a party may attack subject-

13   matter jurisdiction either facially or factually. Safe Air for Everyone v. Meyer, 373 F.3d 1035, 1039

14   (9th Cir. 2004). A facial attack is analyzed using a standard similar to that used in a Rule 12(b)(6)

15   motion—the Court analyzes jurisdiction from the face of the complaint and accepts all facts alleged

16   as true. Id. In the case of a factual attack, the Court may review evidence and make findings of fact

17   regarding jurisdiction without converting the motion into a motion for summary judgment. Id.

18   (citing Savage v. Glendale Union High Sch., 343 F.3d 1036, 1039 n.2 (9th Cir. 2003)). If a court

19   determines that it lacks subject-matter jurisdiction, then its authority is limited to making that

20   finding and dismissing the claims. Arbaugh v. Y&H Corp., 546 U.S. 500, 514 (2006).

21          Upon granting a motion to dismiss, a court must then determine whether to allow leave to

22   amend the complaint. Leave to amend should be granted unless “amendment would be futile.”

23   DeSoto v. Yellow Freight Sys., Inc., 957 F.2d 655, 658 (9th Cir. 1992) (citing Reddy v. Litton

24   Indus., 912 F.2d 291, 296 (9th Cir. 1990)). That is, dismissal without leave to amend is appropriate


                                                   2 of 5
            Case 3:19-cv-00728-RCJ-CLB Document 32 Filed 05/20/20 Page 3 of 5




 1   only where “the court determines that the allegation of other facts consistent with the challenged

 2   pleading could not possibly cure the deficiency.” Schreiber Distrib. Co. v. Serv-Well Furniture

 3   Co., Inc., 806 F.2d 1393, 1401 (9th Cir. 1986) (citing Bonanno v. Thomas, 309 F.2d 320, 322 (9th

 4   Cir. 1962)).

 5                                                ANALYSIS

 6           Defendant argues that the complaint should be dismissed as this Court has neither subject-

 7   matter nor personal jurisdiction over Defendant. The Court agrees that it does not have subject-

 8   matter jurisdiction and therefore does not reach the question of personal jurisdiction.

 9           Subject-matter jurisdiction is conferred on a federal court either through the presence of a

10   federal question, 28 U.S.C. § 1331, or through diversity of the parties, 28 U.S.C. § 1332. Diversity

11   exists where no defendant is a citizen of the same state as a plaintiff and “the matter in controversy

12   exceeds the sum or value of $75,000.” 28 U.S.C. § 1332(a)(1). Where there are “multiple plaintiffs

13   with separate and distinct claims,” each must individually “satisfy the jurisdictional-amount

14   requirement.” Zahn v. Int’l Paper Co., 414 U.S. 291, 294–95 (1973), superseded by statute on

15   other grounds as recognized by Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546 (2005).

16   While damages claimed in a complaint are generally accepted, a court must dismiss for lack of

17   subject-matter jurisdiction where “from the face of the pleadings, it is apparent, to a legal certainty,

18   that the plaintiff cannot recover the amount claimed.” St. Paul Mercury Indem. Co. v. Red Cab

19   Co., 303 U.S. 283, 288–89 (1938).

20           Plaintiffs’ financial losses are woefully inadequate to state an amount in controversy above

21   $75,000, whether they rely on the cost of the pass ($429) or the added cost of parking (around

22   $2,000). Furthermore, the claims for punitive and emotional damages cannot reach the amount-in-

23   controversy requirement.

24   ///


                                                    3 of 5
            Case 3:19-cv-00728-RCJ-CLB Document 32 Filed 05/20/20 Page 4 of 5




 1          For emotion damages, Nevada law requires that, with certain exceptions not applicable

 2   here, “a plaintiff . . . demonstrate[s] that he or she has suffered some physical manifestation of

 3   emotional distress in order to support an award of emotional damages.” Betsinger v. D.R. Horton,

 4   Inc., 232 P.3d 433, 436 (Nev. 2010). Plaintiffs have not alleged any physical manifestation of

 5   emotion distress in their complaint. Accordingly, the facts alleged in the complaint are insufficient

 6   to show entitlement to emotional damages.

 7          For punitive damages, Plaintiffs have alleged that Defendant acted willfully in their fraud

 8   claim, however, “few awards exceeding a single-digit ratio between punitive and compensatory

 9   damages, to a significant degree, will satisfy due process,” State Farm Mut. Automobile Ins. Co.

10   v. Campbell, 538 U.S. 408, 425 (2003). Assuming that Plaintiffs are entitled to the cost of parking,

11   their damages would be around $2,000. To acquire the necessary amount in controversy, they

12   would need a punitive damage award around $73,000, which produces a ratio of 1 to 36.5. Such

13   an award would not be constitutional.

14          Therefore, if the Court disregards the damages arising from alleged emotional distress,

15   which it must, it is clear that neither of Plaintiffs’ remaining damages meet the amount-in-

16   controversy requirement. Accordingly, the Court does not have subject-matter jurisdiction and

17   must dismiss the claims. However, the Court cannot say that amendment would be futile.

18   Consequently, the complaint is dismissed with leave to amend to fix this defect.

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///


                                                   4 of 5
           Case 3:19-cv-00728-RCJ-CLB Document 32 Filed 05/20/20 Page 5 of 5




 1                                        CONCLUSION

 2          IT IS HEREBY ORDERED that Defendant’s Motion to Dismiss (ECF No. 8) is

 3   GRANTED.

 4          IT IS FURTHER ORDERED that Plaintiffs have thirty days from entry of this Order to

 5   file an amended complaint.

 6          IT IS FURTHER ORDERED that if Plaintiffs choose not to file an amended complaint the

 7   case will be dismissed.

 8          IT IS SO ORDERED.

 9          Dated March 20,2020
                  May 20,   2020.

10

11                                            _____________________________________
                                                        ROBERT C. JONES
12                                                   United States District Judge

13

14

15

16

17

18

19

20

21

22

23

24

                                              5 of 5
